 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Miami Division
Case Number: 16-23231-CIV-MORENO
WHIRLPOOL CORPORATION,

Plaintiff,

VS.

FREIGHT REVENUE RECOVERY OF
MIAMI, INC.,

Defendant.
/

 

ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
RECOMMENDATION

THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate
Judge, for a Report and Recommendation on Defendant’s Renewed and Amended Motion to
Dissolve Writ of Garnishment and Claim of Exemption, filed on June 17, 2019.

The Magistrate Judge filed a Report and Recommendation (D.E. 170) on February 18,
2020 addressing the underlying motion. The Court has reviewed the entire file and record. The
Court has made a de novo review of the issues that the objections to the Magistrate Judge’s Report
and Recommendation present, and being otherwise fully advised in the premises, it is

ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and
Recommendation is AFFIRMED and ADOPTED. Defendant-debtor Freight Revenue Recovery
of Miami, Inc.’s objections mainly comprise an impermissible second bite at the apple. The Report
and Recommendation satisfactorily explains in depth why (1) the disputed Charles Schwab & Co.
account containing more than $800,000 is subject to garnishment and is not exempt under section

222.21, Florida Statutes (2020) (it does not contain monies belonging to a qualified profit-sharing

 
 

plan), and (2) the monies in that account unquestionably belong to Freight Revenue, and not its
owner Richard Dawson (the monies belong to a general operating account). Freight Revenue’s
argument challenging this Court’s subject matter jurisdiction under 26 U.S.C. § 7476 is misplaced
on the merits as no authority cited strips this Court of jurisdiction. Accordingly, it is

ADJUDGED that

(1). Defendant-debtor Freight Revenue’s Renewed and Amended Motion to Dissolve Writ
of Garnishment and Claim of Exemption is DENIED, and

(2). Plaintiff-creditor Whirlpool Corporation is DIRECTED to re-file a motion for final
judgment in garnishment against Freight Revenue seeking statutory interest and costs, if any.

DONE AND ORDERED in Chambers at Miami, Florida, this 4 | of March 2020.

 

FEDEI - MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:
United States Magistrate Judge Lauren F. Louis

Counsel of Record

 
